DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-13 and 15-17 are pending in the present application.

Withdrawn Rejections and Objections
The objection to claim 6 is withdrawn in view of the amendment to replace the acid names with lower case and removing the dashes.
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of the amendment deleting “derivatives”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Deconinck et al. (CN 102100643 A; English language machine generated translation referred to herein).
Deconinck et al. teach a method of dyeing and/or bleaching keratin fibers, especially human hair, with a reagent comprising a first composition (A) containing one or more basifying agent and a pH of greater than or equal to 8, and a second composition (B) containing one or more oxidizing agent and a pH of lower than 7 (Abstract; Claim 1; pg. 23, ln. 1 to pg. 24, ln. 4; pg. 25, ln. 6-14; pg. 26, ln. 4-16 and 32-36).  Deconinck et al. teach that the composition (A) also comprises at least one oxidation dye and/or at least one direct dye ([0033]).  Deconinck et al. also teach that the pH of the first and second composition may be adjusted by using an inorganic or organic acidifying agent, including citric acid (pg. 26, ln. 33-36; and pg. 27, ln. 4-5).
Deconinck et al. further teach that the compositions may include a chelating agent of formula (I): 

    PNG
    media_image1.png
    111
    359
    media_image1.png
    Greyscale

The chelating agents include diaminetriaminepentaacetic acid (DTPA) (Claims 1 and 5).  Deconinck et al. further teach that the basifying agent is present from 0.1-40 wt.%, preferably 0.5-20 wt.% (pg. 26, ln. 30-31); the oxidizing agent is present from 0.1-50 wt.%, preferably 0.5-20 wt.%, still more preferably 1-15 wt.% (pg. 26, ln. 45 to pg. 27, ln. 1); and the chelating agent is present from 0.001-10 wt.%, preferably 0.01-5 wt.%, more preferably 0.05-1 wt.% (pg. 27, ln. 29-31). 
Deconinck et al. further teach that the basifying agent may be ammonia, alkali metal carbonate, alkanolamines, sodium hydroxide, potassium hydroxide and a compound of formula (II): 

    PNG
    media_image2.png
    82
    177
    media_image2.png
    Greyscale

Examples of compounds of formula (II) include 1,3-diaminopropane, 1,3-diamino-2-propanol, spermine and sperimidine (pg. 26, ln. 9-29).
Deconinck et al. also teach a method of treating hair comprising applying composition (A) to wet or dry keratin fibers, and then applying composition (B) to the wet or dry keratin fibers, without the use of an intermediate rinsing step, then allowing the mixture to sit for an appropriate fixed period of time, usually between 1 minute and 1 hour (pg. 45, ln. 34-36 and 45-46).  Deconinck et al. teach that the compositions of (A) and (B) may also comprise a dye (Claim 10); a thickening agent (pg. 34, ln. 15 to pg. 35, ln. 26); a surfactant (pg. 32, ln. 41 to pg. 34, ln. 14); particulate material (pg. 35, ln. 4-5); and a preservative (pg. 45, ln. 17-23).
Deconinck et al. also teach a kit comprising components (A) and (B) in separate compartments, and a tool for distribution of (A) and (B) on the hair (Claim 15; and pg. 46, ln. 5-12).
It would have been obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to treat hair with a composition according to Deconinck et al. comprising a first composition (A) containing one or more basifying agent and a pH of greater than or equal to 8, and a second composition (B) containing one or more oxidizing agent and a pH of lower than 7.  
Regarding the instantly claimed commercially available hair coloring or hair bleaching formulation being mixed with composition (a), Deconinck et al. teach incorporation of dyes or bleaching agents, which include commercially available dyes ([0020], [0033], [0036], [0219]-[0389]; pg. 24, ln. 1; pg. 35, ln. 29 to pg. 44, ln. 34). 
Therefore, it would have been obvious to add the composition (A) to a commercially available hair coloring formulation, such as the dyes taught by Deconinck et al.
Regarding the waiting times between application of steps (a) and (b), Deconinck et al. teach that the time period between application of (A) and (B) is not more than 30 minutes (pg. 45, ln. 40-41).
Regarding the order of addition to the hair, Deconinck et al. teach successive application to the fibers of compositions (A) and (B) without intermediate rinsing.  Deconinck et al. also teach application to dry hair.  Therefore, a person having ordinary skill in the art would have been motivated to apply (A) and (B) in any order and drying the hair between applications in order to apply both (A) and (B) to dry fibers.
The examiner respectfully directs attention to MPEP 2111.04(IV)(C), which states that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.
Regarding the compositions (a) and (b) being independently mixed into a cosmetically acceptable carrier, Deconinck et al. teach that usually, composition (A) and (B) cosmetic acceptable in the preparation of the medium, the medium typically comprises a water and/or one or more organic solvents (pg. 45, ln. 5-16).
Regarding the kit comprising (c) a hair care conditioner, Deconinck et al. teach that the composition according to the present invention (A) and/or (B) can also contain one or more adjuvant, the selected from the group consisting of conventional manner for the keratin fiber dyeing and/or bleaching of the those used in the composition, such as conditioning polymer, especially cationic conditioning polymer (pg. 45, ln. 17-19).  Deconinck et al. further teach that the kit may be provided with a cleaning and/or conditioning keratin fibrous composition (pg. 46, ln. 10-12).
Response to Arguments
Applicant’s amendments to the claims have prompted the examiner to change the 102 rejection to a 103 rejection. Applicant’s Remarks filed 16 July 2021 have been fully considered but they are not persuasive.  Applicant also argues that although Deconinck may teach that it is possible to optimize the pH of its formulations, the reference is silent on the different formulations having such different pH ranges and does not teach the claimed ranges. Deconinck simply states that the second composition can have a pH of less than 7, but does not teach a minimum pH.  
The examiner respectfully argues that Deconinck et al. teach that composition (B) has a pH of less than 7, and further teach an example composition (B) comprising a pH of 2.2 (Example).  Therefore, it would have been obvious for a person having ordinary skill in the art to optimize the pH of the first and second compositions within the instantly claimed pH ranges.
Applicant further asserts that Deconinck discloses a laundry list of basifying agents and acidifying agents.  For composition (A), one must select one agent from the list with the basifying agents ammonia, alkali metal carbonate, alkanolamines and their derivatives, sodium hydroxide, potassium hydroxide and further basifying agents.  For composition (B), one must select one agent from the list with the acidifying agents hydrochloric acid, ortho-phosphoric acid or sulfuric acid, carboxylic acid such as acetic acid, tartaric acid, citric acid or lactic acid, and sulfonic acid.
The examiner directs attention to MPEP 2123(I) and (II):
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention.  “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  “A known or obvious composition does not become patentable simply because it has been described as somewhat In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

The examiner respectfully argues that Deconinck et al. teach a composition for treating hair comprising a first composition (A) comprising at least one basifying agent, and a second composition (B) comprising at least one oxidizing agent; and at least one of composition (A) and composition (B) comprising at least one sequestrant of formula (I). Deconinck et al. teach that the basifying agent includes compounds of formula (Il), and the pH of composition (A) is greater than or equal to 8, preferably 8.5 to 11. Deconinck et al. teach that the composition (B) has a pH of less than 7, and may include at least one acidifying agent, such as citric acid. Therefore, it would have been obvious for a person having ordinary skill in the art to prepare a composition (A) having a pH of 8.5 to 11; and a composition (B) having a pH of less than 7 and including an acidifying agent, such as citric acid.
Also, when there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  See KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Deconinck et al. teach a finite number of basifying and acidifying agents.  Therefore, it would have been within the skill of a person having ordinary skill in the art to select from the finite number of options according to Deconinck et al. with a reasonable expectation of success.
Applicant also argues that Deconinck does not measure the breakage of hair, nor does it even mention the problem of hair breakage during a process for the coloring or bleaching of hair.
The examiner respectfully argues that the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  
Also, it’s noted that the data in the instant specification compares compositions comprising 15% or 25% active ingredient against compositions comprising 40% active ingredients.  A person having ordinary skill in the art would have reason to believe that increasing the concentration of active ingredient would result in improved strengthening of the hair.  Furthermore, the claims are not commensurate in scope with the data in the instant specification.  The specification only provides data for a first formulation comprising maleic acid or itaconic acid, and a second formulation comprising 4,9-Dioxa1,12-dodecanediamine, 4,7,10-Trioxa-1,13-tridecanediamine and/or 1,11-Diamino-3,6,9- trioxaundecane.  The instant claims include Bronsted-base compounds of formula X-R-Y that comprise various X and Y groups and a large number of R groups.  The three diamine compounds tested are not a representative number of species for the entire genus being claimed.  Similarly, the instant claims include any bi-functional organic acid that is capable of reacting with the amine groups of the hair.  The two acids tested are not a representative number of species for the entire genus being claimed.  
Applicant also provided a declaration by Dr. Pressly that teaches applying to hair compounds according to the table in combination with a bleaching mixture.  The additives 
The examiner respectfully argues that the showing is not commensurate in scope with the claims.  The declaration does not teach applying an at least bi-functional Bronsted-base of formula X-R-Y mixed with a hair coloring or bleaching formulation as well as applying an at least bi-functional organic acid according to the instant claims.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Deconinck et al. (CN 102100643 A1; English language machine generated translation referred to herein) as applied to claims 1-13 and 16-17 above, further in view of Busch et al. (US 3,957,065).
The teachings of Deconinck et al. are discussed above and incorporated herein by reference.
Instant claim 15 states that prior to step (a), the hair is treated with a thioglycolic acid containing a hair care composition.
Deconinck et al. teach treating hair, but they do not teach that the hair has been first treated with thioglycolic acid.  However, Busch et al. teach that thioglycolic acid is useful for the treatment of hair for permanent waving and softening of the hair (col. 1, ln. 43-68; col. 2, ln. 42-47; col. 3, ln. 21-23 and 26-30; and Claims 1-12).  
It would have been prima facie obvious for a person having ordinary skill in the art to treat the hair with a composition comprising thioglycolic acid prior to treatment according to Deconinck et al. in order to soften and/or permanently wave the hair, as reasonably taught by Busch et al.  A person having ordinary skill in the art would have .
Response to Arguments
Applicant’s Remarks filed 16 July 2021 have been fully considered but they are not persuasive.  A lot of Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S./Examiner, Art Unit 1616    

/ERIN E HIRT/Primary Examiner, Art Unit 1616